Citation Nr: 1047002	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.

2.  Entitlement to service connection for a psychiatric disorder 
claimed as depression.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as foot pain.

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected degenerative joint disease (DJD) of the lumbar 
spine.    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in October 2010.  A transcript of 
the hearing has been associated with the claims file.  

The rating decision on appeal also denied service connection for 
a claimed bilateral knee disorder.  However, in a September 2009 
rating decision, the RO granted service connection for DJD of the 
right knee and DJD of the left knee, and assigned a 10 percent 
rating for each disability effective in December 2008.  The 
Veteran filed a notice of disagreement (NOD) contesting the 
effective date assigned.  Accordingly, the RO issued a rating 
decision in November 2009 denying an earlier effective date.  The 
Veteran did not then file a second NOD disputing the November 
2009 rating decision.  Therefore, the matter is not presently on 
appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (explaining that where a claim of service 
connection is granted during the pendency of an appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review concerning the compensation level or 
the effective date assigned for the disability).

It is noted that an additional piece of evidence was added to the 
record after the claim was certified to the Board.  Such evidence 
was not accompanied by a waiver of RO consideration.  However, 
such document references the left knee, which is not on appeal.  
To the extent it also references the low back, such is not being 
decided at this time.  Therefore, there is no prejudice to the 
Veteran in the issuance of the instant decision at this time.

The issues of service connection for a bilateral foot disorder, 
and entitlement to an increased rating for DJD of the lumbar 
spine, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal on the claim of service connection for 
type 2 diabetes mellitus, was requested.

2.  A psychiatric disorder was not diagnosed during service; 
symptoms of depression were not continuous after service 
separation; and, the current depressive disorder did not manifest 
until years after service separation and was not diagnosed until 
2005.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The Veteran does not have a psychiatric disorder manifested 
by depression due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of an Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, at his October 2010 Board hearing, withdrew 
his appeal on the issue of service connection for type 2 diabetes 
mellitus.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration on that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal, and it 
is therefore dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an October 2010 hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

It is acknowledged that the Veteran has not been provided a VA 
examination with respect to his psychiatric claim.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the record shows that the Veteran underwent a 
mental hygiene evaluation during service.  The credible post-
service evidence, however, reflects no further mental health 
complaints or treatment until nearly 29 years following service 
separation.  Furthermore, the record, including the Veteran's own 
statements, contains no credible and competent evidence 
demonstrating continuity of symptomatology or otherwise 
suggesting a causal relationship between the current disability 
and active service.  For all of these reasons, the evidence does 
not indicate that the claimed disability may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for a 
psychiatric disorder.  In his April 2006 claim, he described his 
claim as involving depression.  The outpatient treatment records 
reflect a diagnosis of depression but no other psychiatric 
disorder.  In any event, the Board points out that the scope of a 
claim should be construed based on the reasonable expectations of 
a non-expert, self-represented claimant, and the evidence 
developed during the claims process.  The factors to consider are 
the Veteran's description of his claim, the symptoms he 
describes, and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these 
considerations, 
And consistent with the Veteran's assertions and the clinical 
records, the Board finds that the scope of the present claim is 
limited to that of depression alone.

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  A layperson can also speak to etiology in some 
limited circumstances in which nexus is obvious merely through 
lay observation, such as a fall leading to a broken leg.  
Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the weight of the evidence is against 
the Veteran's claim.  

The Veteran testified at his October 2010 Board hearing that he 
became depressed during service because his drill sergeant 
thought he was lying about having low back pain when running.  He 
explained that he was treated twice during basic training around 
October and November 1975.  He also testified that he was put in 
the stockade for an "attitude adjustment."  

His service treatment records (STRs) indicate a referral for a 
mental hygiene evaluation in November 1975, related to the 
Veteran's multiple complaints of low back pain.  The STRs do not 
reveal a psychiatric diagnosis, or any further in-svc complaints 
or treatment referable to a mental disorder.  A discharge 
examination was not performed.  

Although the STRs show that the Veteran underwent a mental health 
evaluation during service, service connection is not warranted on 
this basis alone.  Rather, there must be evidence of a current 
disease etiologically related to the Veteran's service.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Veteran testified at his October 2010 Board 
hearing that he did not seek treatment after service or for the 
next 30 years until 2005.  Furthermore, the Board notes, he did 
not indicate that he had symptoms continuously after service.  
See, e.g., Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Consistent with the Veteran's hearing testimony, the first 
pertinent post-service evidence consists of an August 2005 VA 
treatment record showing that a routine depression screen was 
positive.  Accordingly, the Veteran underwent a consultation with 
a VA therapist in November 2005.  At the consultation, the 
Veteran described stress, which he related to his current job and 
"numerous" medical problems, including diabetes.  Otherwise, the 
VA therapist found that the Veteran was "highly evasive" about 
his substance abuse history, but endorsed drinking alcohol and a 
prior history of smoking marijuana.  Importantly, the Board 
observes that while the Veteran informed the VA therapist of his 
service history, he did not report having any symptoms during 
service or after service.  Rather, the Veteran described feeling 
"sad and down" since his mother passed away six to seven years 
prior.  The VA therapist concluded that the Veteran denied any 
trauma related to PTSD, but endorsed depression starting when his 
mother passed away.  Plus, the VA therapist determined, the 
Veteran described his job as a stressful place, which caused 
irritability and anger.  The diagnosis was rule out depressive 
disorder and alcohol abuse.  

Shortly thereafter, in early December 2005, the Veteran was 
evaluated by a VA psychiatrist.  The Veteran reported to the 
psychiatrist that he did not have a history of any psychiatric 
treatment or problems of which he was aware.  The Veteran did 
complain of, however, intermittent sadness since his mother's 
death.  The psychiatrist diagnosed depression, not otherwise 
specified (NOS), and alcohol abuse.  

On review, the Board finds that the pertinent VA treatment 
records weigh against the Veteran's claim because they reveal 
that the Veteran specifically attributed the onset of his 
depression to his mother's death.  Moreover, he specifically 
denied a history psychiatric treatment or problems to a VA 
psychiatrist in December 2005.  Furthermore, his VA psychiatrist 
determined that his depression was related to alcohol abuse.  
This constitutes direct evidence weighing against a determination 
that his depression is related to service.  See, e.g., McLendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006) (citing  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (Negative 
evidence, actual evidence which weighs against a party, must not 
be equated with the absence of substantive evidence.)

In support of his claim, the Veteran indicated during his Board 
hearing that he believed his current depression is related to his 
service.  However, his assertions are not credible evidence 
supporting his claim.  See Dalton v. Nicholson, 21, Vet. App. 23 
(2007).  In determining credibility, the Board may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995)

Here, as noted above, the Veteran did not testify that he had 
continuous symptoms after service.  Rather, he evasively 
explained that he did not have a steady job after service, did "a 
lot of drinking," and used drugs, which "probably" masked his 
symptoms.  Moreover, in December 2005 he expressly denied a 
history of psychiatric problems "that he (was) aware of."  
Additionally, separation examination was normal, with no noted 
complaints, and the Veteran did not raise a psychiatric claim 
until 2006, while he did initiate a claim for a low back disorder 
in 1992.  This strongly suggests that he was not experiencing 
chronic psychiatric symptoms between separation and 1992, 
refuting any now-asserted contentions as to continuous mental 
symptoms.

Similar to his evasiveness during his Board hearing (when 
describing his symptoms history), the medical records show that 
he generally lacks candidness when reporting his history.  For 
instance, the November 2005 VA therapist (cited above) noted that 
the Veteran was "highly evasive" regarding his history.  The 
therapist also pointed out that the Veteran was inconsistent in 
describing his symptomatology.  Similarly, during (unrelated) 
private treatment in August 1995 and December 2007, two separate 
primary care providers described the Veteran as a "somewhat 
vague" and a "poor" historian.  

Additionally, the Veteran's own assertions are inconsistent.  
Most importantly, the Veteran's assertion that he has depression 
related to service is directly contradicted by his VA outpatient 
treatment records documenting complaints of depression related to 
his mother's death and alcohol abuse.  

For these reasons, the Board finds that the Veteran's assertions 
are unreliable and, therefore, not credible evidence supporting 
his claim.  See Dalton, 21, Vet. App. 23; Caluza, 7 Vet. App. 
511.

In conclusion, the Board finds after careful review of the record 
that the weight of the competent and credible evidence is against 
the claim of service connection for depression.  Rather, the 
evidence shows that the Veteran has had depression related to his 
mother's death and alcohol abuse.  The Veteran does not claim and 
the record does not indicate that alcohol use is in any way 
related to service.  In any event, alcohol abuse, unless a 
secondary result of an organic disease or disability, is 
considered to be willful misconduct; no compensation shall be 
paid if a disability results from alcohol abuse.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
Therefore, the claim is denied.  

In reaching this determination the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal on the claim of service connection for type 2 diabetes 
mellitus, is dismissed.

Service connection for a psychiatric disorder manifested by 
depression, is denied.


REMAND

Upon review, the Board finds that the issues of service 
connection for a bilateral foot disorder, and entitlement to an 
increased rating for DJD of the lumbar spine, require further 
development, as will be discussed below.

With regard to the claim of service connection for a bilateral 
foot disorder, a new VA examination is necessary.  The Veteran 
contends that the bilateral foot disorder is secondary to his 
service-connected DJD of the lumbar spine.  During the appeal 
period, the Veteran was also awarded service connection for DJD 
of the right knee and DJD of the left knee.  

The Veteran was afforded a VA examination in August 2006.  The VA 
examiner diagnosed bilateral hallux valgus and opined that the 
disorder is unrelated to a low back condition.  The same VA 
examiner offered an identical diagnosis and opinion in August 
2009.  The VA examiner, however, did not explain the basis for 
the conclusion.  Nor did the examiner offer an opinion as to 
whether the diagnosed bilateral hallux valgus is aggravated by 
the service-connected knee disabilities.  The record is otherwise 
insufficient to decide the claim.  Therefore, remand for a new VA 
examination is necessary.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. 79.  

With regard to the claim of entitlement to a higher rating for 
the service-connected DJD of the lumbar spine, the Veteran 
testified at his October 2010 Board hearing that he has had 
pertinent treatment at the Morehead City, North Carolina, VA 
medical center several times during the past two years.  He 
requested that these VA treatment records be obtained to support 
his claim.  The Board notes that the evidentiary record currently 
contains treatment records from the Morehead City VA medical 
center through July 2009.  Accordingly, remand is necessary to 
obtain the outstanding records the Veteran identified.  
Thereafter, he should be afforded a new VA examination to 
evaluate the current nature, extent, and severity of the service-
connected symptomatology.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the issues are REMANDED for the following action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and likely etiology of the claimed 
bilateral foot disorder.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the record 
review and examination results, the examiner 
should provide a current diagnosis and 
specifically indicate whether it is at least 
as likely as not that any diagnosed foot 
disorder was either (a) caused or (b) 
aggravated by (i.e., permanently worsened 
beyond the natural progression of the 
disorder) as a consequence of a service-
connected disability (DJD of the lumbar 
spine, DJD of the right knee, or DJD of the 
left knee).

The examiner should set forth all examination 
findings, along with a complete rationale for 
all opinions and conclusions reached.  It is 
imperative that the examiner offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references to 
the Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.  

4.  The RO should also schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected DJD of 
the lumbar spine.  The entire claims file, 
including a copy of this remand, must be made 
available to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected DJD of the 
lumbar spine.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion.  The examiner is also asked to fully 
describe any functional loss due to pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner is also asked to 
identify whether the Veteran has had any 
incapacitating episodes requiring bed rest 
prescribed by a physician within the past 12 
months.  If so, the number of such episodes 
should be indicated.  Finally, the examiner 
should identify any neurologic abnormalities 
of the lower extremities attributable to the 
service-connected DJD of the lumbar spine. 
 
The VA examiner should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

5.  After completing all requested action, as 
well as any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


